DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	No claims have been amended.  The status of claim 1-24 remains pending.

Response to Arguments
3.	Applicant's arguments filed on September 7, 2022 have been fully considered but they are not persuasive.
4.	The Applicant alleged that the combination of Li#1’s and Li#2’s fails to disclose or teach the following as shown below.
In comparison, claim 1 of the instant application recites the features of “performing a channel sensing procedure via a spatial relation associated with the SRS, to obtain a result” and “performing an UL transmission via the spatial relation to a network according to the result”. That is, claim 1 recites the following features:

(1) The communication device performs the channel sensing procedure and the
UL transmission according to: the spatial relation associated with the SRS. That is, the
channel sensing procedure and the UL transmission are directional (according to the
spatial relation).

(2) The communication device performs the UL transmission according to: the
result of performing the channel sensing procedure. This implies the directional
correspondence between the UL transmission and the channel sensing procedure
(according to the directional result).
Thus, at least the following differences between claim 1 and Li#1’s and Li#2’s
teaching can be concluded.

(1) Claim 1 specifies that the channel sensing procedure and the UL transmission
are directional. In contrast, according to Li#1, the contention-based protocol and the
transmission of the SRS are not directional. That is, there is NO directional correspondence between the SRS and the contention-based protocol. Thus, Li#1 does not teach the condition (the spatial relation and the directional result) and the operation corresponding to the condition (the directional UL transmission).
 In claim 1, the communication device performs the operation of “performing the UL transmission” according to the factor of “the result of performing the channel sensing procedure”. In contrast, according to Li#2 [Paras. 0537], the UE performs the
operation of “performing the UL transmission” according to the factors of “the
CARP reception and the UE completed data LBT before the CARP reception”. In
addition, according to Li#2 [Paras. 0559-0560], the UE performs the operation of
“determining the spatial RX parameter(s) for monitoring the CARQ/CARP” according
to the factor of “the spatial TX parameter(s) for UL transmission or the
omni-directional/quasi-omni-directional/ directional spatial RX parameter(s)”. 
Thus, the communication device performs different operations according to different
factors. Li#2 does not teach the condition (the directional result) and the operation
corresponding to the condition (the directional UL transmission).
As can be seen, it is not obvious for those skilled in the art without an improper
hindsight, to combine Li#1’s and Li#2’s teachings, so as to obtain the features of
claim 1 of the instant application.
5.	In response to the Applicant’s arguments, the Examiner respectfully disagrees because the combination when considered as a whole under the broadest reasonably discloses and renders the Applicant claim invention obvious.
6.	With respect to the Applicant’s argument that L#1 “That is, there is NO directional correspondence between the SRS and the contention-based protocol. Thus, Li#1 does not teach the condition (the spatial relation and the directional result) and the operation corresponding to the condition (the directional UL transmission).  
Li #1` was not cited in the rejection for teaching the spatial relationship. Li#1 discloses channel sensing using LBT procedure and determining if the LBT procedure is successful, including the terminal transmitting on the uplink based upon the LBT procedure being successful. The Examiner respectfully submits that there is a relationship/correspondence between the SRS and contention-based protocol because LBT is contention-based.

Regarding Li #2 , the Applicant alleged “Li#2 does not teach the condition (the directional result) and the operation corresponding to the condition (the directional UL transmission)”, the Examiner respectfully disagrees because L#2 discloses  LBT  procedure/channel access request related spatial parameters, SRS/pilot/control signals. The uplink transmission is directly to the result of the LBT/CAR result (section 0510, section 0521, 0537 0014, 0521, line 1-4, ,0537).

7.	The Examiner respectfully disagrees with the Applicant’s arguments “As can be seen, it is not obvious for those skilled in the art without an improper hindsight, to combine Li#1’s and Li#2’s teachings, so as to obtain the features of claim 1 of the instant application.”

8.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In view of the above, the rejection is maintained as follows.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

11.	Claims 1-5, 6-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over LI #1 et al (US 2019/0013909) et al (US 2019/0013909 A1, IDS) in view of Li #2 et al (US 2019/0230706 A1).

Regarding claim 1, LI et al (US 2019/0013909) discloses a communication device (fig. 18, terminal device 1804, section 0179-0180, see, the terminal device  performs sounding reference (SRS) transmission based on a plurality of alternative SRS selections  for handling an uplink (UL) transmission with a plurality of sounding reference signals (SRSs),  and LBT based on selected alternative SRS selections, section 007-0009, 0013) comprising: at least one storage device (fig. 18, on-transitory Machine-Readable Storage Media 1849 within the hardware component, section 0179-0180, fig. 3, section 0018-20-storage medium); and at least one processing circuit (fig. 18, processor 1842 coupled to non-transitory Machine-Readable Storage Media 1849, section 0179-0180), coupled to the at least one storage device (see, storage device which stored software instructions executed by one  or more processors, section 0051), wherein the at least one storage device stores instructions (see, storage device/hardware which stored software instructions executed by one  or more processors, section 0051, 0179-0180), and the at least one processing circuit is configured to execute the instructions (see, storage device/hardware which stored software instructions executed by one  or more processors, section 0051, 0179-0180) of: selecting a SRS from a plurality of SRSs (see, the terminal device which receives an indication of a plurality of alternative SRS transmission selections from a network device, then transmits an SRS through based on the plurality of SRS selections, section, 0109,  0119-0120, noted: SRS configurations for terminal device,  and uplink  from the UE, section 0075-0079); performing a channel sensing procedure associated with the SRS (section 0058, 0123-LBT by the terminal, the LBT procedure involves channel sensing/channel occupancy detection), to obtain a result (see, LBT being successful based on SRS transmission selection, section 0058,  0123); and performing an UL transmission  to a network according to the result (see, the terminal device transmit SRS on the uplink based on the LBT being successful using an SRS of the plurality of  SRS transmission selections, 0058-0061, 0020, 0085, 0109, 0119-0121).
LI #1 ‘909 discloses all the  claim limitations but fails to explicitly disclose: performing a channel sensing procedure via a spatial relation associated with the SRS to obtain a result, and performing an UL transmission via the spatial relation to a network according to the result.

However, Li #2 et al (US 2019/0230706 A1) from a similar field of endeavor  (see, LBT operation based  Rx spatial parameter and Tx spatial parameter over the shared spectrum, section 0426, noted: UL signals conveying control signals such RS, and Sounding RS (SRS), section 0145, 0507-short LBT to grant transmission of CARP, 0174) discloses: performing a channel sensing procedure (see, the UE performs  LBT for data transmission before transmission of the CARP section 0517-0518, 0537) via a spatial relation (see, LBT for potential uplink transmission, including spatial RX parameters, section 0559-0560) associated with the SRS (noted: UL signals conveying control signals such RS, and Sounding RS (SRS)/list of beams and reference signals via DCI, section 0141, 0145, 0174, claim 10-16,  0507-short LBT to grant transmission of CARP, SRS 0, SRS 1, section 0146, 0510-SRS) to obtain a result (see, sensing result of the LBT and transmission in the uplink and LBT is completed, section 0521, 0537), and performing an UL transmission via the spatial relation to a network according to the result (noted: transmission to the base station based LBT operation and spatial parameters , 0014, 0521, line 1-4, ,0537).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim 2,  LI #`1 ‘909 discloses the communication device of claim 1, wherein the communication device performs the UL transmission in a shared spectrum (see, contention-based protocol which allows multiple users the share the same spectrum, section 0055, 0061, 0085-uplink transmission based on the LBT of the channel by the terminal device).

Regarding claim 3, LI #1‘909 discloses the communication device of claim 1, wherein the UL transmission comprises a configured grant (CG) transmission (see, the terminal dynamically determines its SRS transmission based on availability resources and transmit when the LBT succeeds, section 0089, 0077-frequency resources).

Regarding claim 4, LI #1‘909 as modified by Li #2 706 discloses the communication device of claim 1, wherein the communication device performs the UL transmission via the spatial relation  associated with the SRS (noted: based on DL signal/RSs, and the UE transmits using an SRS, section 0141, 0145, 0014-transmission over set of the frequency units associated  with Tx and Rx spatial parameters) to the network (see, LBT for potential uplink transmission, including spatial RX parameters, section 0559-0560), if the result indicates that the channel sensing procedure is successful (Li #2 ‘706, section 0014-uplink transmission based on LBT operation being successful).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim 5, LI #1‘909 as modified by Li #2 706 discloses the communication device of claim 1, wherein the plurality of SRSs are associated with a plurality of spatial relations, and the plurality of spatial relations are associated with a plurality of RSs, respectively (noted: based on DL signal/RSs, and the UE transmits using an SRS, section 0141, 0145, 0014-transmission over set of the frequency units associated  with Tx and Rx spatial parameters).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim 6, LI #1 ‘909 as modified by LI #2 706 discloses the communication device of claimi1, wherein the plurality of SRSs are associated with a plurality of contention window (CW) sizes, respectively (LI #1, see, variable size contention  window in relation to the SRS and multiple back-off period, section 0066, Li #2, see, variable contention window size associated with LBT category/LBT parameters as contention window size,, section 0222, 0247-0249, 0260-0267, Li #2 ‘706,fig. 14 to fig. 14, plural window sizes associated with LBT types, 0219-0224).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim  7, LI #1 ‘909 as modified by LI #2 706 discloses the communication device of claim 6, wherein the communication device selects the SRS from the plurality of SRSs according to the plurality of CW sizes (Li #1  ‘706, see, UL transmission corresponding to first N slots within the COT, contention window size which can increased, section 00354, 0362-0363, Li #2, see, variable contention window size associated with LBT category/LBT parameters as contention window size,, section 0222, 0247-0249, 0260-0267, Li #2 ‘706,fig. 14 to fig. 14, plural window sizes associated with LBT types, 0219-0224).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).


Regarding claim 8, LI #1 ‘909 as modified by Li #2 706 discloses the communication device of claim 7, wherein the SRS is associated with a smallest CW size of the plurality of CW sizes (Li #2 ‘706, see, the minimum CW, section 0362-0363, 0354, 0379-0380-contnetion window sizes, fig. 14 to fig. 14, plural window sizes associated with LBT types, 0219-0224).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim 9, LI #`1 ‘909 discloses the communication device (fig. 18, terminal device 1804, section 0179-0180, see, the terminal device  performs sounding reference (SRS) transmission based on a plurality of alternative SRS selections  for handling an uplink (UL) transmission with a plurality of sounding reference signals (SRSs),  and LBT based on selected alternative SRS selections, section 007-0009, 0013) of claim 1, wherein the channel sensing procedure is a listen-before-talk (LBT) procedure (section 0058, 0123-LBT by the terminal, the LBT procedure involves channel sensing/channel occupancy detection).

Regarding claim 10, LI #1 ‘909 as modified by Li #2 706 discloses the communication device of claim 1, wherein the UL transmission is not in a channel occupancy time (COT) of the network (Li#2, see, the UE side, after LBT operation, uplink transmission in the slot of the  COT, section , section 0337, 0344).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the LBT-based operation over frequency units associated with spatial relations/parameters as taught by Li #2 ‘706 into the SRS transmission based on selected SRS transmission selections of LI #1 ‘909.  The motivation would have been to provide SRS selection for uplink transmission based on successful LBT operation (LI#1 section 0009, 0059).

Regarding claim 20, LI #`1 ‘909 discloses the communication device of claimi1, wherein the plurality of SRSs are configured by the network (see, the network device which sends indication of a plurality or SRS selections/spatial relations/configured SRS  to the UE, section 0007-0010,0060, 0107)  and are corresponding to a plurality of SRS indices (SSRIs), respectively (see, SRS 1, SRS 2 and SRS 2 related to the plurality of alternative SRS selections, section 0099-0103).

12.	Claims 11-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over LI #1 et al (US 2019/0013909) in view of Li #2 et al (US 2019/0230706 A1) as applied to claim 1 above, and further view of ZHOU et al (US 2020/0196277 A1).
	The combination of LI#1 and Li #2 discloses all the claim limitations but fails to explicitly teach:


Regarding claim 11, the communication device of claim 1, wherein the UL transmission is in a COT of the network, and a downlink (DL) signal received in the COT is quasi-colocated (QCLed) with a RS different from the plurality of SRSs.

Regarding claim 12, the communication device of claim 11, wherein the COT is acquired according to a LBT procedure associated with the RS by the network.

Regarding claim 13, the communication device of claim 1, wherein the instructions further comprise: receiving a DL signal QCLed with a RS from the network; and selecting the SRS corresponding to the RS.

Regarding claim 14, the communication device of claim 13, wherein the SRS and the RS are associated with the same spatial relation.

Regarding claim 15, the communication device of claim 13, wherein the channel sensing procedure is a short LBT procedure associated with the RS.

Regarding claim 16, the communication device of claim 13, wherein the UL transmission is in a COT of the network.

Regarding claim 17, the communication device of claim 13, wherein the DL signal is received in a COT of the network.

Regarding claim 18, the communication device of claim 17, wherein the COT is acquired according to a LBT procedure associated with the RS by the network.

Regarding claim 19, the communication device of claim 1, wherein the UL transmission comprises at least one demodulation reference signal (DMRS), and the at least one DMRS is scrambled with a sequence determined according to the SRS.

Regarding claim 21, the communication device of claim 1, wherein the UL transmission comprises a CG-UL control information (CG-UCI) indicating a SRI corresponding to the SRS to the network.

However, ZHOU et al (US 2020/0196277 A1) from a similar field of endeavor (see, the UE performs CCA on selected CORESET for QCLs for a given COT based on indications about the CORESTS from a base station, section 0069) discloses: Regarding claim 11, the communication device of claim 1, wherein the UL transmission is in a COT of the network, and a downlink (DL) signal received in the COT is quasi-colocated (QCLed) (see, the indication related to QLC relationships  for COT from the base station to the UE , section 0047-0049+) with a RS different from the plurality of SRSs (section 047-0049+, 0054, 0056-configuration in relation sounding reference signals).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 12, ZHOU  ‘277 discloses the communication device of claim 11, wherein the COT is acquired according to a LBT procedure associated with the RS by the network (see, the COT is related to LBT/CCA ,where the base station signals the selected CORESET QCL, signal resources for signaling the selected CORESETs, section 0041-CCA,  0069-0070).

Regarding claim 13, ZHOU  ‘277 discloses the communication device of claim 1, wherein the instructions further comprise: receiving a DL signal QCLed with a RS from the network (see, the base station signals the selected CORESET QCL, signal resources for signaling the selected CORESETs, section 0069-0070, 0054, 0056-the use reference signal and SRS); and selecting the SRS corresponding to the RS (see, the UE  determined spatial relations/ a set of CORESETs from the plurality if the CORESETS or QCL relations based on the indication related to the CORESETs, section 0047-0049+).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 14, ZHOU  ‘277 discloses the communication device of claim 13, wherein the SRS and the RS are associated with the same spatial relation (noted: the transmit and receive directions/beam directions my the same, section 0043, 0091-UL resources or set of spatial relations, the UL resources my include SRS/PUCCH/PUSCH, section 0090-0091).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 15, LI “908 as modified by Li # 2 277 and  ZHOU  ‘277 discloses the communication device of claim 13, wherein the channel sensing procedure is a short LBT procedure associated with the RS (Li #2 ‘706, section LBT operation  as in LBT CAT 4 with short duration, section 0400, 0469, 0515-0518, 0510-UL transmission is relation reference signals such as SRS).

Regarding claim 16,  ZHOU  ‘277 discloses the communication device of claim 13, wherein the UL transmission is in a COT of the network (see, for given COT 404 of the base station, the UE uses the information relation to selected CORESETS for communication with the base station, section 0069).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 17, the communication device of claim 13, wherein the DL signal is received in a COT of the network (see, the base station perform if the medium is available for use by the base station,  if the  CCA clears, then uses the channel for the duration of COT to schedule grants with one or more UEs,  transmits CORESTS to the UE, section 0066-0067, 0091).

Regarding claim 18, the communication device of claim 17, wherein the COT is acquired according to a LBT procedure see, the COT is related to LBT/CCA ,where the base station signals the selected CORESET QCL, signal resources for signaling the selected CORESETs, section 0041-CCA,  0069-0070) associated with the RS by the network (see, indication of  UL resources/set of spatial relations  from the base station relation to COT, section 0091-0094), 0075-CSI-RSI associated with COT).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 19, LI# 1, Li #1 as modified by ZHOU ‘277   the communication device of claim 1, wherein the UL transmission comprises at least one demodulation reference signal (DMRS) (see, feedback sent by the UE, the feedback includes uplink transmission schedule by the UE/UE specific grant in one COT, section 0095, 0106) and the at least one DMRS is scrambled with a sequence determined according to the SRS (Li#2 ‘766, see, DMRS, in relation SRS 0, SRS 1 and CARQ sequence associated with DMRS, section 0142, 0145-0146, 0490).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

Regarding claim 21, the communication device of claim 1, wherein the UL transmission comprises a CG-UL control information (CG-UCI) (see, ACK feedback in  with UL transmission scheduled by the UE  specific grant in COT, section 0083) indicating a SRI corresponding to the SRS to the network (section 0082-0087, see ACK  in relation to SRS in the form of sequence, 090-091).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the selection of CORESTS/QCL relations/spatial relations in  channel occupancy (COT) as taught by ZHOU ‘277 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide beam-based commination based on selected CORESETs.

13.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over LI #1 et al (US 2019/0013909) in view of Li #2 et al (US 2019/0230706 A1) as applied to claim 1 above, and further view of MolavianJazi et al (US 2021/0184812 A1, Provisional Application No. 62/947,543, filed on Dec. 13, 2019).

The combination of LI#1 ‘909 and Li #2 ‘706 discloses (see, feedback transmitted by the base station, section 0063, the UE and the base beam training, section 0043) all the claim limitations but fails to explicitly teach:

Regarding claim 22, the communication device of claim 1, wherein the instructions further comprise: receiving a DL feedback indicator (DFI) in response to the UL transmission in a control resource set (CORESET) from the network, after performing the UL transmission.


Regarding claim 23, the communication device of claim 22, wherein the CORESET is not configured with any transmission configuration indication (TCI) state.

Regarding claim 24, the communication device of claim 22, wherein the CORESET is configured with a TCI state indicating a RS corresponding to a SRI, wherein the SRI is corresponding to the SRS.
	
However, MolavianJazi et al (US 2021/0184812 A1, Provisional Application No. 62/947,543, filed on Dec. 13, 2019) from a similar field of endeavor (see, apparatus, and methods for beam management using configured spatial filters/spatial relations with SRIs/TCI states  in relation reference signals/SRS, section 0006-0007, 0148-0149, 0153-0154, 0179) discloses: Regarding claim 22, the communication device of claim 1, wherein the instructions further comprise: receiving a DL feedback indicator (DFI)  (see, DFI transmission from the gNB after transmission of configured grant (CG) PUSCH transmission from the UE, section 0215-0217, 0231),  in response to the UL transmission in a control resource set (CORESET) from the network (see, configured CORESET in relation the PDCCH for CG PUSCH transmission section 0168), after performing the UL transmission (noted: the DFI is after the UE the UL CG transmission from the UE, section 0133-0134, 0231).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam management method and apparatus in which a UE selects spatial filters/spatial relations associated with reference signals as taught by MolavianJazi ‘812 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide coverage enhancement as suggested in section 0004.

Regarding claim 23, the communication device of claim 22, wherein the CORESET is not configured with any transmission configuration indication (TCI) state (see, default SRI/TCI, configured CORESET in relation to default CG section 0168, 0176).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam management method and apparatus in which a UE selects spatial filters/spatial relations associated with reference signals as taught by MolavianJazi ‘812 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide coverage enhancement as suggested in section 0004.

Regarding claim 24, the communication device of claim 22, wherein the CORESET is configured with a TCI state indicating a RS corresponding to a SRI, wherein the SRI is corresponding to the SRS (see, configured COREST in relation to TCI, SRS resources  with TCI states, and SRI, section 0168, 0172, 0174-0175, 0187, 112-reference signals with respect to each TCI state).
	
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the beam management method and apparatus in which a UE selects spatial filters/spatial relations associated with reference signals as taught by MolavianJazi ‘812 into the  combined  the SRS method and system with respect LBT-based operation over frequency units of LI #1 and Li #2.   The motivation would have been to provide coverage enhancement as suggested in section 0004.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473